Title: From Thomas Jefferson to Henry Sheaff, 27 July 1801
From: Jefferson, Thomas
To: Sheaff, Henry


               
                  Sir
                  Washington July 27. 1801.
               
               Your favor of the 22d is recieved. the wines sent to this place have been all safely delivered here, and tho’ I have not exact information of the parcels which have arrived at my house in Virginia, yet I have no doubt all have got there. the Sauterne has been much admired, the Claret approved by many, but not equally by all. the Sherry having gone to Monticello I can say nothing of it: but if it be of the quality formerly sent it will give satisfaction. I have set down your bill as payable at 90. days, say the first week in September. it’s amount 533.80 D this delay has been an accomodation, on account of the very heavy expence of my outfit here, which impress all my resources private as well as public. I shall probably have occasion to call for some other supplies on my return from Virginia to which place I am expecting to pass there the months of August & September.  Accept my best wishes.
               
                  
                     Th: Jefferson
                  
               
            